Stephens, J.
1. There being no evidence that the defendant knew that the overseer, his alleged agent, had acted for him in purchasing- the property, a charge of the court that if the defendant knew that the alleged agent had purchased the property for the defendant and that the defendant kept the property afterwards and used it, this would amount to a ratification, was not adjusted to tlie evidence; and since the evidence authorized the inference that no agency for the purchase of the property existed, this charge was prejudicial to the defendant, and was error.
2. The court erred also in not submitting to the jury the contention of the *509defendant, which was authorized by the defendant’s testimony, that the property remained upon the defendant’s farm by virtue of a sale to the overseer himself, and not to the overseer as agent for the defendant.
Decided June 15, 1926.
Mclllreath & Scott, for plaintiff in error.
D. K. Johnston, contra.
3. It being a contention of the defendant that no agency whatsoever existed in the overseer for the purchase of the property, a failure of the court to clearly submit this issue to the jury was error.
4. In view of the above rulings, it is unnecessary to pass upon any* of the other assignments of error.
5. The judge of the superior court erred in not sustaining the certiorari.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.